Citation Nr: 1724702	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-23 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart condition, to include ischemic heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required prior to adjudicating the Veteran's claim of service connection for a heart disability.

The Veteran asserts that his heart disability, specifically claimed as ischemic heart disease (IHD), is the result of his deployment in the Republic of Vietnam and being exposed to Agent Orange.  See Notice of Disagreement dated December 2012 (Veteran statement that he "feels he has IHD due to Agent Orange exposure in Vietnam").

A review of the Veteran's military personnel records demonstrate that from June 1969 to August 1969, he was stationed in the Republic of Vietnam. As such, exposure to Agent Orange is conceded.  However, service treatment records and post-service medical records do not show any complaints, treatment, or diagnosis of a heart condition.  

But, as the Veteran has not been scheduled for a VA examination with regard to this claim and the Board finds that it has insufficient medical evidence to make a decision on the heart disability claim, a remand is warranted.  In particular, remand is necessary to provide the Veteran a VA examination and to obtain an opinion regarding the etiology of his heart condition. McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any heart disease.  The claims file must be provided to the examiner and reviewed prior to the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed and the results of such must be included in the examination report.

After examining the Veteran, the examiner is asked to provide the following:

(a) Determine whether Veteran has a current diagnosis of ischemic heart disease; and

(b) For any other heart disease diagnosed, opine as to whether it is at least as likely as not (50 percent or greater) that any diagnosed heart disability either began during or was otherwise caused by any period of the Veteran's military service, or was aggravated (worsened in severity beyond the natural progression of the disability) during his service in the Republic of Vietnam, including the presumed exposure to herbicides therein.

Consideration should be given to the contention that the Veteran was exposed to Agent Orange during his deployment in the Republic of Vietnam.  

A medical analysis and explanation must be included with the examiner's opinions.

2. Then readjudicate the claim.   If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the he Veteran to undergo further VA cardiology examination, by an appropriate physician for evaluation of his heart disability.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



